           3:21-cv-00317-MGL-PJG                  Date Filed 02/02/21           Entry Number 1-1             Page 1 of 21




                                                                                                                        KN4 / ALL
                                                                                                     Transmittal Number: 22521858
Notice of Service of Process                                                                            Date Processed: 01/05/2021

Primary Contact:           Kristen Nicastro
                           TD Bank, N.A.
                           3000 Atrium Way
                           Fl 4
                           Mount Laurel, NJ 08054-3909

Electronic copy provided to:                   Elise Green-Mail Code: NJ5-336-400
                                               Lisa Johnson

Entity:                                       TD Bank US Holding Company
                                              Entity ID Number 2426784
Entity Served:                                TD Bank US Holding Company
Title of Action:                              Elizabeth Felder vs. TD Bank US Holding Company
Matter Name/ID:                               Elizabeth Felder vs. TD Bank US Holding Company (10798542)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Lexington County Court of Common Pleas, SC
Case/Reference No:                            2020-CP-32
Jurisdiction Served:                          South Carolina
Date Served on CSC:                           01/04/2021
Answer or Appearance Due:                     35 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Elizabeth Felder
                                              803-409-9119

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
3:21-cv-00317-MGL-PJG          Date Filed 02/02/21            Entry Number 1-1      Page 2 of 21



                                                   qu~ .0 Q   ;rna Q
                                                                       4
 STATE OF SOUTH CAROLINA                       )~       ~~ THt-COURT OF COMMON PLEAS
                                                          ELEVENTH JUDICIAL CIRCUIT
 COUNTY OF LEXINGTON                               D,~11s 1,     !E9
                                              )
 Elizabeth Felder,                            ) LI-SA ~~.r.,1~s~;2020-CP-32-
                                             ':."IERK Or U01 ri'
                Plaintiff,                    !               nK{_ r
         vs.                                   )
                                               )                     SUMMONS
 TD Bank US Holding Company,                   )                (Jury Trial Demanded)
                                               )
                Defendant.                     )


        TO THE DEFENDANT ABOVE NAMED:

        A lawsuit has been filed against you. Within thirty days (thirty-five days, if served by

 mail or through a person designated by statute to accept service) after service of this Summons

 on you (not counting the day you receive it), you must file with the court and serve on the

 Plaintiff an answer to the attached Complaint or a motion under Rule 12 of the South Carolina

 Rules of Civil Procedure. If you fail to do so, judgment by default will be entered against you

 for the relief demanded in the Complaint.

        Submitted this 17th day of December, 2020.



                                                              /or,PJ-Af7r~'
                                                                         -R In
                                                        Elizab Felder
                                                        Email: lizzyfelder@icloud.com
                                                        318 Heatherstone Road
                                                        Columbia, South Carolina 29212
                                                        803-409-9119 (Telephone)
                                                        PLAINTIFF
3:21-cv-00317-MGL-PJG          Date Filed 02/02/21                          Entry Number 1-1             Page 3 of 21



                                                      f' i.ta    : ~    .~.•.~
                                                      ;


STATE OF SOUTH CAROLINA                           )                     IN THE COURT OF COMMON PLEAS
                                          ~' '~ ~'-t;
                                         2~,c'  ~~                    ( RLOUEkI10 JUDICIAL CIRCUIT
COUNTY OF LEXINGTON                               )
                                                           ~; n :a`x             '~
Elizabeth Felder,                          j{~~~~}{ (CrA=~N'~,;Z020-CP-32-
                                            'r.                 E.:
                                                         ~1• :`l^s
               Plaintiff,                         )
       vs.                                        )
                                                  )                                   COMPLAINT
TD Bank US Holding Company,                       )                              (Jury Trial Demanded)
                                                  )
               Defendant.                         )


       The Plaintiff, Elizabeth Felder ("Plaintiff'), brings this action against the Defendant, TD

Bank US Holding Company ("Defendant"), based on the allegations set forth below.

                                            PARTIES

       1.      Plaintiff is a citizen and resident of Columbia, Richland County, South Carolina.

       2.      Upon information and belief, Defendant is a corporation organized under the laws

of Delaware, with a principal place of business in Cherry Hill, New Jersey, and doing business in

Lexington County, South Carolina.

                                JURISDICTION AND VENUE

       3.      This Court has subject-matter jurisdiction over the claims in this lawsuit under

article V§ 11 of the South Carolina Constitution and South Carolina Code § 14-5-350.

       4.      This Court has personal jurisdiction over Defendant because it transacts business

in South Carolina.

       5.      Venue is proper in this circuit under South Carolina Code § 15-7-30 because

Defendant's acts and/or omissions that are the subject matter of this action occurred in Lexington

County, South Carolina.



                                                            1
3:21-cv-00317-MGL-PJG            Date Filed 02/02/21      Entry Number 1-1       Page 4 of 21




        6.       Plaintiff has exhausted her administrative remedies and received her Notice of

Right to Sue from the U.S. Equal Employment Opportunity Commission (EEOC) on or about

September 18, 2020. This lawsuit is being filed in a timely manner, within ninety (90) days of

the date Plaintiff received her Notice of Right to Sue.

                                              FACTS

        7.       Plaintiff is a 53-year-old African-American female.

        8.       Plaintiff became employed by Defendant on or about February 26, 2018, as a

Loan Processor IV and worked in the same position until Defendant terminated her on or about

July 24, 2019.

        9.       Throughout the time of Plaintiff's employment with Defendant, her job

performance met or exceeded the reasonable expectations of her supervisor(s) and Defendant.

        10.      In July 2018, Plaintiff's team under the Pod manager Renee Lumpkin was the last

team scheduled for training on the new encompass system.

        11.      Brittny Lopez (Hispanic), Crystal McAdams (African-American), and Plaintiff

were unfairly treated, not given a week after training to get acclimated in the new system. Each

of them was given 18 loans in encompass, while still receiving loans in the old Unifi system.

        12.      Dropping that many loans on an individual in the new or old system has never

been done in the history of the company.

        13.      Around this time, Brittny Lopez was fired, and Crystal McAdams went out on

two weeks' leave due to panic attacks. Meanwhile, Plaintiff was placed on medical leave for 3

months as a result of vertigo attacks.

        14.      Plaintiff went out of work on October 9, 2018, and returned to work on January 2,

2019.
                                                  2
3:21-cv-00317-MGL-PJG            Date Filed 02/02/21       Entry Number 1-1             Page 5 of 21




        15.     After returning to work, Plaintiff started inquiring about her raise.

        16.     Renee Lumpkin responded to Plaintiffls question 3 weeks later and replied that

Plaintiff was not getting a raise.

        17.     After reading the first falsified performance review, Plaintiff contacted HR

Rhonda Midgette.

        18.     Subsequently, the review was overturned. HR Mrs. Midgette granted Plaintiff's

raise and bonus to be paid. Plaintiff was also informed that she would be removed from Renee

Lumpkin's Team.

        19.     On or about February 7, 2019, Plaintiff received an email from Tracy E. Peele

with the AML Department, which stated that Plaintiff's name was received as an interested

participant in the "AML Information Session," formerly known as the "AML Manager Job

 Shadow Program." The only two employees on the invitation from the entire processing team

were Plaintiff and Brian Homeyer, a Caucasian male.

        20.     Renee Lumpkin approved Plaintiff's invitation, and then turned around and

denied it stating that Roberta Williams would need to approve it because Plaintiff would be

moving to Roberta Williams' team.

        21.     Subsequently, Roberta Williams denied Plaintiff the opportunity to attend.

However, Brian Homeyer got the job.

        22.     Plaintiff contacted HR Rhonda to advise her as to the inappropriate and

discriminatory employment decisions rriade by Renee and Roberta.

        23.     In response, Plaintiff was informed that she was overreacting and that Roberta

was not like Renee.



                                                  3
3:21-cv-00317-MGL-PJG           Date Filed 02/02/21       Entry Number 1-1         Page 6 of 21




       24.     HR Rhonda Midgette refused to see this was to stop Plaintiff from posting out of

the department.

       25.     On March 3, 2019, Plaintiff moved over to Roberta Williams' team.

       26.     Plaintiff again contacted HR Rhonda Midgette to express her concerns about

moving to Roberta William's team because Roberta and Renee were "smoke buddies," who

smoked together every day several times a day, and they were under the same Manager Mark

Sgromolo.

       27.     Once again, Plaintiff was informed that Roberta had not been informed about

what had occurred on Renee's team and this should not be a problem.

       28.     Plaintiff and Roberta Williams met with HR- Rhonda Midgette and were

informed that Plaintiff was being placed on a probationary period.

       29.     Plaintiff then noticed that Roberta was not assigning any file to her in the regular

rotation. Further, the files Plaintiff had completed were moved to another processor in an

obvious attempt to create an appearance that Plaintiff was not completing any files.

       30.     Additionally, Plaintiff started noticing that she was being physically attacked by

Roberta Williams in retaliation on a daily basis.

       31.     Plaintiff told 1VIr. Mark Sgromolo that Ms. Williams had been reassigning

Plaintiff's completed files. He advised Ms. Williams not to reassign any of Plaintiff's files.

       32.     Before Roberta left for vacation on April 12, 2019, she placed Plaintiff on a

probation status where Plaintiff was not allowed to post out of the deparhnent. Further, she

made a lot of false accusation in the performance review. Plaintiff refused to sign it. In

response, Roberta made a copy, signed it, and left a copy on the printer on the prodtiction floor

for all employees to see while she was out of the office for a week.

                                                    E
3:21-cv-00317-MGL-PJG          Date Filed 02/02/21       Entry Number 1-1         Page 7 of 21




       33.     The review Roberta left on the copier was brought over to Plaintiff's desk by a

friend, Debora Elam, who stated it had been left on the copier.

       34.     On April 19, 2019, Plaintiff again contacted HR Rhonda Midgette and

complained about the incident in which Roberta left a copy of Plaintiff's review on the copy

machine the entire week she was out on vacation.

       35.     While Roberta was out of the office, Joy Schofield started assigning loans to

Plaintiff in the regular rotation, and when Roberta returned to the office Apri122, 2019, Plaintiff

had 301oans in her pipeline, all of which were ready for closing in a timely manner.

       36.     Roberta continued with her daily psychology attacks toward Plaintiff in retaliation

as usual. Plaintiff continued to disregard her unprofessional behavior in the workplace.

       37.     On May 20, 2019, Plaintiff was called to a meeting with Deparhnent Manager

Mark Sgromolo and HR Rhonda Midgett. During that meeting, Plaintiff was informed that her

position was being terminated effective July 24, 2019. Plaintiff was further informed that Renee

Lumpkin's position was being terminated as well. During this time, Plaintiff continued to

receive psychological attacks from Roberta on a daily basis.

       38.     On June 5, 2019, Plaintiff sent an email to Roberta Williams requesting time off

from June 20, 2019, through June 26, 2019. She explained that her daughter had a volleyball

tournament in Orlando, Florida. Plaintiff did not receive a response.

       39.     Plaintiff sent a second request on June 10, 2019, asking for the same time off.

       40.     Roberta denied Plaintiff's request, stating that one employee, Annabelle

Gonzolas, was already off that week, although the company policy allowed two employees in

one team to be off at the same time.



                                                E
3:21-cv-00317-MGL-PJG           Date Filed 02/02/21     Entry Number 1-1          Page 8 of 21




       41.     On the very same day, a Skype team meeting was held with the entire team

processors and underwriters. In that meeting, Roberta encouraged 3 Caucasian underwriters to

take time off at the same time during the week of June 17, 2019, through June 21, 2019. Todd

Baron (Caucasian male), Denice (Caucasian female), and Jennifer Shwed (Caucasian female)

told her that they were taking time off.

       42.     Once again, Plaintiff contacted HR and spoke with HR Representative Jennette

Elliott on June 12, 2019.

       43.     Plaintiff told Ms. Elliott that she felt that she was being discriminated against.

Plaintiff explained that she was being denied time off, while at least 3 Caucasian underwriters

were being encouraged by Roberta Williams to take time off.

       44.     In response, Mrs. Elliott informed Plaintiff that she would be in touch with

Roberta and that Plaintiff should expect to hear from Roberta Williams shortly.

       45.     On June 17, 2019, Plaintiff received an email from Roberta Williams in reference

to her PTO request, stating that her Manager Mark Sgromolo would be in touch with Plaintiff to

accommodate her request for time off. Plaintiff took the vacation time she requested.
                                              r
      46.   When Plaintiff returned to work on June 27, 2019, she had a meeting popped up

on her computer to meet with Michael Masceri, Mark Sgromolo, and Roberta Williams.

       47.     Plaintiff declined the meeting and requested an HR Representative to be present.

       48.     A meeting was scheduled for later that day.

       49.     Upon information and belief, the managers were attempting to fire Plaintiff in the

absence of an HR Representative.




                                               rt,
3:21-cv-00317-MGL-PJG             Date Filed 02/02/21     Entry Number 1-1         Page 9 of 21




       50.     The HR Representative Rhonda Midgette asked Plaintiff whether she knew why

she was asked to attend that meeting. Additionally, Mrs. Midgette stated that the management

had communicated to her that Plaintiff had taken time off without authorization.

       51.     Plaintiff informed Mrs. Midgette that she had received an email from Roberta on

June 17, 2019, stating that Mark Sgromolo was going to accommodate her request for time off.

       52.     Mrs. Midgette asked to see a copy of the email. Plaintiff provided her with a copy

of it, and she advised everyone in the room and on the call Plaintiff had less than 30 days left

until her last day per the severance package offered, and everyone should try to get through the

period of less than 30 days.

       53.     Upon information and belief, HR was not informed of the email Plaintiff had

received, or HR was misinformed that Plaintiff had taken time off without authorization.

       54.     Plaintiff told Mrs. Midgette that she was being constantly harassed daily ever

since placed in Roberta's team.

       55.     Mr. Masceri asked Rhonda, the HR Representative, whether Plaintiff was being

subjected to the managers' harassment.

       56.     In response, Mrs. Midgette stated that the issue was the email Roberta sent to

Plaintiff stating Mark Sgromolo was going to accommodate Plaintiff's request.

       57.     The email Rhonda Midgette was not informed had existed.

       58.     Mrs. Midgette asked Plaintiff to return to her desk.

       59.     Plaintiff left the room and left the managers in the meeting with HR.

       60.     On the following day, Plaintiff called Rhonda Midgette and stated she could not

believe the management was trying to fire her and take her severance away when less than 30

days had remain before her last day.

                                                 7
3:21-cv-00317-MGL-PJG           Date Filed 02/02/21         Entry Number 1-1        Page 10 of 21




        61.     Upon information and belief, Plaintiff was the only employee offered a severance

 package on Roberta's team.

        62.     Subsequently, Plaintiff learned :that her position was later filled by another

 processor.

        63.     Upon information and belief, Renee Lumpkin and the members of her entire team

 were terminated.

        64.     Also upon information and belief, Mark Sgromolo resigned.

                             FIRST CAUSE OF ACTION
     (Race Discrimination Under Title VII of the Civil Rights Act of 1964 ("Title VII"))

        65.     Plaintiff incorporates by reference and restates all prior allegations of this

 Complaint.

        66.     Plaintiff is a member of a protected class under Title VII.

        67.     Plaintiff suffered an adverse employment action when she became subjected to

 unfavorable working conditions, as well as when she was denied a fair opportunity for leave time

 equal to that provided to similarly-situated Caucasian employees, and subjected to unjustified

 harassment by her supervisor(s).                       v

        68.     At all times relevant to this Complaint, Plaintiff suffered adverse employment

 actions despite the fact that she was performing her job duties at a level that met or exceeded

 Defendant's legitimate expectations.

        69.     The circumstances at the time of Defendant's adverse employment actions against

 Plaintiff gave rise to an inference of unlawfiil discrimination in that at least one other similarly-

 situated employee of a difference race was treated more favorably than Plaintiff, and Plaintiffs




                                                   E:
3:21-cv-00317-MGL-PJG            Date Filed 02/02/21       Entry Number 1-1      Page 11 of 21




 race was a determinative or motivating factor in Defendant's decision to take adverse

 employment actions against Plaintiff.

        70.     Defendant's adverse employment actions against Plaintiff were taken with malice

 or reckless indifference to Plaintiff's federally protected rights and constituted a knowing and

 willful violation of Title VII, which entitles Plaintiff to punitive damages.

        71.     As a direct result and consequence of Defendant's unlawful discrimination,

 Plaintiff has sustained and will suffer substantial financial damages including lost wages and

 benefits. Furthermore, Plaintiff has sustained and will suffer emotional distress, mental anguish,

 inconvenience, and other compensatory damages. Under Title VII, Plaintiff is entitled to back

 pay, front pay, compensatory damages, punitive damages, reasonable attorney's fees, other

 expenses, and interest.

                                 SECOND CAUSE OF ACTION
                           (Race Discrimination Under 42 U.S.C. § 1981)

         72.    Plaintiff incorporates by reference and restates all prior allegations of this

 Complaint.

         73.    Plaintiff is a member of a protected class under 42 U.S.C. § 1981.

         74.    Plaintiff suffered an adverse employment action when she became subjected to

 unfavorable working conditions, as well as when she was denied a fair opportunity for leave time

 equal to that provided to similarly-situated Caucasian employees, and subjected to unjustified

 harassment by her supervisor(s).

         75.    At all times relevant to this Complaint, Plaintiff suffered adverse employment

 actions despite the fact that she was performing her job duties at a level that met or exceeded

 Defendant's legitimate expectations.


                                                   6
3:21-cv-00317-MGL-PJG           Date Filed 02/02/21       Entry Number 1-1         Page 12 of 21




        76.      The circumstances at the time of Defendant's adverse employment actions against

 Plaintiff gave rise to an inference of unlawful discrimination in that at least one other similarly-

 situated employee of a difference race was treated more favorably than Plaintiff, and Plaintiff's

 race was a determinative or motivating factor in Defendant's decision to take adverse

 employment actions against Plaintiff.

        77.      Defendant's adverse employment actions against Plaintiff were taken with malice

 or reckless indifference to Plaintiff's federally protected rights and constituted a knowing and

 willful violation of 42 U.S.C. § 1981, which entitles Plaintiff to punitive damages.

        78.      As a direct result and consequence of Defendant's unlawful discrimination,

 Plaintiff has sustained and will suffer substantial financial damages including lost wages and

 benefits. Furthenmore, Plaintiff has sustained and will suffer emotional distress, mental anguish,

 inconvenience, and other compensatory damages. Under § 1981, Plaintiff is entitled to back pay,

 front pay, compensatory damages, punitive damages, reasonable attorney's fees, other expenses,

 and interest.

                                 THIRD CAUSE OF ACTION
                          (Retaliation Discrimination Under Title VII)

         79.     Plaintiff incorporates by reference and restates all prior allegations of this

 Complaint.

        80.      When Plaintiff protested and complained about Defendant's discriminatory

 employment practices and -filed a charge of discrimination with the South Carolina Human

 Affairs Commission (SHAC) and the U.S. Equal Employment Opporlunity Commission

 (EEOC), she engaged in a protected activity under 42 U.S.C. § 1981.




                                                  iG]
3:21-cv-00317-MGL-PJG           Date Filed 02/02/21       Entry Number 1-1        Page 13 of 21




        81.     In responding to Plaintiff's protests and complaints, Defendant took further

 adverse employment actions by continuing to subject Plaintiff to unfavorable working

 conditions, discouraging her from further complaining about its discriminatory employment

 practices, denying her a fair opportunity for equal and non-hostile work environment, and

 terminating her employment.

        82.     Such retaliatory adverse employment actions against Plaintiff were taken with

 malice or reckless indifference to Plaintiff's federally protected rights and constituted a knowing

 and willful violation of 42 U.S.C. § 1981, which entitles Plaintiff to punitive damages.

        83.     As a direct result and consequence of Defendant's retaliatory adverse employment

 actions, Plaintiff has sustained and will suffer substantial financial damages including lost wages

 and benefits. Furthermore, Plaintiff has sustained and will suffer emotional distress, mental

 anguish, inconvenience, and other compensatory damages. Under 42 U.S.C. § 1981, Plaintiff is

 entitled to back pay, front pay, compensatory damages, punitive damages, reasonable attorney's

 fees, other expenses, and interest.

                                FOURTH CAUSE OF ACTION
                      (Retaliation Discrimination Under 42 U.S.C. § 1981)

        84.     Plaintiff incorporates by reference and restates . all prior allegations of this

 Complaint.

        85.     When Plaintiff protested and complained about Defendant's discriminatory

 employment practices and filed a charge of discrimination with the South Carolina Human

 Affairs Commission (SHAC) and the U.S. Equal Employment Opportunity Commission

 (EEOC), she engaged in a protected activity under 42 U.S.C. § 1981.




                                                 11
3:21-cv-00317-MGL-PJG            Date Filed 02/02/21        Entry Number 1-1       Page 14 of 21




        86.     In responding to Plaintiff s protests and complaints, Defendant took further

 adverse employment actions by continuing to subject Plaintiff to unfavorable working

 conditions, discouraging her from further complaining about its discriminatory employment

 practices, denying her a fair opportunity for equal and non-hostile work environment, and

 terminating her employment.

        87.     Such retaliatory adverse employment actions against Plaintiff were taken with

 malice or reckless indifference to Plaintiffs federally protected rights and constituted a knowing

 and willful violation of 42 U.S.C. § 1981, which entitles Plaintiff to punitive damages.

        88.     As a direct result and consequence of Defendant's retaliatory adverse employment

 actions, Plaintiff has sustained and will suffer substantial financial damages including lost wages

 and benefits. Furthermore, Plaintiff has sustained and will suffer emotional distress, mental

 anguish, inconvenience, and other compensatory damages. Under 42 U.S.C. § 1981, Plaintiff is

 entitled to back pay, front pay, compensatory damages, punitive damages, reasonable attorney's

 fees, other expenses, and interest.

                                FIFTH CAUSE OF ACTION
     (Disability Discrimination Under the Americans with Disabilities Act ("the ADA"))

        89.     Plaintiff incorporates by reference and restates all prior allegations of this

 Coinplaint.

        90.     Plaintiff has a disability within the meaning of the ADA, was regarded as having

 such a disability, and/or had a history of such a disability.

         91.    At all times relevant to this Complaint, Plaintiff was a qualified individual able to

 perform the essential functions of her job as a Loan Processor.




                                                   12
3:21-cv-00317-MGL-PJG            Date Filed 02/02/21        Entry Number 1-1      Page 15 of 21




         92.     Plaintiff s disability and/or medical condition was a determinative factor in

 Defendant's decision to take adverse employment actions against Plaintiff.

         93.     Defendant discriminated against Plaintiff on the basis of her disability within the

 meaning of the ADA by taking such adverse employment actions for false and pretexual reasons.

         94.     Defendant's discrimination against Plaintiff was a knowing and willful violation

 of the ADA, which entitles Plaintiff to punitive damages.

         95.   " As a direct result and consequence of Defendant's unlawful discrimiriation,

 Plaintiff has sustained and will suffer substantial financial damages including lost wages and

 benefits. Furthermore, Plaintiff has sustained and will suffer emotional distress, mental anguish,

 inconvenience, and other compensatory damages. Under the ADA, Plaintiff is entitled to back

 pay, front pay, compensatory damages, punitive damages, reasonable attorney's fees, other

 expenses, and interest.

                                  SIXTH CAUSE OF ACTION                                  I


               (Failure to Provide a Reasonable Accommodation Under the ADA)

         96.    Plaintiff incorporates by reference and restates all prior allegations of this

 Complaint.

         97.    Plaintiff has a disability within the meaning of the ADA, was regarded as having

 such a disability, and/or had a history of such a disability.            ^

        98.     Plaintiff informed Defendant of her medical conditions and requested an

 accommodation for her conditions.

        99.     There existed an accommodation available to Defendant that would have been

 effective to Plaintiff's situation and would not have posed an undue hardship to Defendants, i.e.,




                                                   13
3:21-cv-00317-MGL-PJG           Date Filed 02/02/21       Entry Number 1-1         Page 16 of 21




 modifying Plaintiff's work schedule, relieving Plaintiff from additional job duties, allocating job

 duties equally to multiple employees, etc.

        100.    Defendant failed to provide a reasonable accomrnodation for Plaintiff's disability.

 Instead, it discriminated against Plaintiff by taking adverse employment actions against Plaintiff.

        101.    Defendant's failure to provide a reasonable accommodation for Plaintiff was a

 knowing and willful violation of the ADA, which entitles Plaintiff to punitive damages.

        102.    As a direct result and consequence of Defendant's failure to provide a reasonable

 accommodation for Plaintiff's disability, Plaintiff has sustained and will suffer substantial

 financial damages including lost wages and benefits. Furthermore, Plaintiff has sustained and

 will suffer emotional distress, mental anguish, inconvenience, and other compensatory damages.

 Plaintiff is entitled to back pay, front pay, compensatory damages, punitive damages, reasonable

 attorney's fees, other expenses, and interest.

                               SEVENTH CAUSE OF ACTION
                          (Retaliation Discrimination Under the ADA)

        103.    Plaintiff incorporates by reference and restates all prior allegations of this

 Complaint.

        104.    When Plaintiff requested a reasonable accommodation for her disability and

 opposed and/or complained about Defendant's failure to provide a reasonable accommodation

 for her disability, she engaged in a protected activity under the ADA.

        105.    In responding to Plaintiff's request for a reasonable accommodation for her

 disability and her opposition to and/or complaint about Defendant's discriminatory employment

 practice, Defendant took an adverse employment action by making unjustified negative

 evaluations of Plaintiff's job performance and demeanor, subjecting Plaintiff to an unfavorable


                                                  14
3:21-cv-00317-MGL-PJG           Date Filed 02/02/21         Entry Number 1-1        Page 17 of 21




 and hostile work environment, and continuing to ignore Plaintiff's repeated requests for a

 reasonable accommodation for her disability.

         106.   As a direct result and consequence of Defendant's retaliatory adverse employment

 action, Plaintiff has sustained and will suffer substantial financial damages including lost wages

 and benefits. Furthermore, Plaintiff has sustained and will suffer emotional distress, mental

 anguish, inconvenience, and other compensatory damages. Plaintiff is entitled to back pay, front

 pay, compensatory damages, punitive damages, reasonable attorney's fees, other expenses, and

 interest.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that judgment be entered in her favor against

 Defendant as follows:

         1.     Actual, compensatory, and special damages in an amount to be determined,

 including but not limited to back pay, front, pay, anxiety, emotional distress; inconvenience, loss

 of enjoyment of life;

         2.     Punitive damages under Title VII and 42 U.S.C. § 1981 in an amount adequate to

 punish Defendant for its reckless behavior and sufficient to deter it and others from similar

 conduct in the future;

         3.     Punitive damages under the ADA in an amount adequate to punish Defendant for

 its reckless behavior and sufficient to deter it and others from similar conduct in the future;

         4.     Attorney's fees, costs, and interest; and

         5.     Such other and further relief as this Court and jury deem just and proper.

                         [SLGNATURE BLOCK ON THE FOLLOWING PAGEj



                                                  15
3:21-cv-00317-MGL-PJG       Date Filed 02/02/21     Entry Number 1-1              Page 18 of 21




                                                  Respectfully submitted,



                                               pi      f
                                                           Z
                                                               ..'" ~ ~ .'~
                                                                       ,
                                                                          "   '

                                               Email: lizzyfelder@icloud.com
                                               318 Heatherstone Road
                                               Columbia, South Carolina 29212
                                               803-409-9119 (Telephone)
                                               PLAINTIFF




 Columbia, South Carolina

 December 17, 2020




                                          16
         3:21-cv-00317-MGL-PJG   Date Filed 02/02/21   Entry Number 1-1   Page 19 of 21




FROM:


31 g N~c~-sbne, ~c~acl
Coiumbi~ Sc, aqala,
 3:21-cv-00317-MGL-PJG           Date Filed 02/02/21      Entry Number 1-1      Page 20 of 21




STATE OF SOUTH CAROLINA                         )     THE COURT OF COMMON PLEAS
                                                )
COUNTY OF LEXINGTON                             )     ELEVENTH JUDICIAL CIRCUIT

Elizabeth Felder,                               )
                                                )
               Plaintiff,                       )
                                                )
       vs.                                      )     Case No. 2020-CP-32-4181
                                                )
TD Bank US Holding Company,                     )
                                                )
               Defendant.                       )
                                                )

                       NOTICE OF FILING NOTICE OF REMOVAL

       TO:     Elizabeth Felder
               318 Heatherstone Road
               Columbia, South Carolina 29212

               The Honorable Lisa M. Comer
               Lexington County Clerk of Court
               205 East Main Street, Suite 128
               Lexington, South Carolina 29072

       PLEASE TAKE NOTICE that the Defendant in the above-captioned action has, on the 2nd

day of February, 2021, filed its Notice of Removal in the Office of the Clerk of the United States

District Court for the District of South Carolina, Columbia Division. Pursuant to 28 U.S.C. §

1446(d), the Court of Common Pleas for Lexington County, South Carolina shall proceed no

further unless or until the case is remanded.

       Dated this 2nd day of February, 2021.

                                                      Respectfully submitted,

                                                      OGLETREE, DEAKINS, NASH,
                                                       SMOAK & STEWART, P.C.

                                                By:   /s/Lucas J. Asper
                                                      Lucas J. Asper
                                                      M. Brooks Miller
 3:21-cv-00317-MGL-PJG          Date Filed 02/02/21     Entry Number 1-1       Page 21 of 21




                                                   300 North Main Street, Suite 500
                                                   Greenville, South Carolina 29601
                                                   Phone: (864) 271-1300
                                                   Fax: (864) 235-4754
                                                   lucas.asper@ogletree.com
                                                   brooks.miller@ogletree.com

                                                   Attorneys for Defendants


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Filing Notice of
Removal has been served on Plaintiff Elizabeth Felder by depositing a copy hereof in the U.S.
Mail, postage prepaid, on the 2nd day of February, 2021, to her address of record as shown:

                                          Elizabeth Felder
                                       318 Heatherstone Road
                                   Columbia, South Carolina 29212


                                                   /s/Lucas J. Asper




                                               2
